Citation Nr: 1023483	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  00-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
carpal tunnel syndrome of the right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to 
January 1969 and from March 1972 to January 1998.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision that was 
issued by the Regional Office (RO) in Columbia, South 
Carolina that, in pertinent part, granted service connection 
for carpal tunnel syndrome of the right hand.  The Veteran 
appealed various issues including the assigned noncompensable 
rating for that disability.  His appeal has been remanded by 
the Board on multiple occasions, and by the United States 
Court of Appeals for Veterans Claims (Court) on a single 
occasion.  

During the course of those proceedings all of the issues on 
appeal were resolved except for the appropriate initial 
rating for the Veteran's carpal tunnel syndrome of the right 
wrist.  The most recent Board remand was to address an 
apparent inconsistency in a March 2004 report of examination.  
A new medical opinion was obtained and the RO/AMC granted the 
Veteran a 10 percent rating for his right wrist carpal tunnel 
syndrome effective the date of his claim.  This claim was 
returned to the Board for appellate disposition insofar as 
the claimant has not withdrawn his appeal and is considered 
to be seeking a higher rating.  AB v. Brown, 6 Vet. App. 35 
(1993).

The Veteran testified at a local hearing at the RO in May 
2000.


FINDING OF FACT

The Veteran's carpal tunnel syndrome of the right wrist was 
not shown to cause incomplete paralysis of the right median 
nerve that is more than mild in degree.  His right hand is 
his major extremity.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for carpal tunnel syndrome of the right wrist were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, 
Diagnostic Code 8515 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this claim, the Court decided Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was not provided VCAA notice prior 
to the initial adjudication of his claim insofar as the VCAA 
had not yet been enacted into law at that time.  However, 
subsequent letters provided notice of the provisions of the 
VCAA to the Veteran and his claim was thereafter 
readjudicated.  In March 2002 the Veteran was sent a letter 
that explained what the evidence needed to show in order to 
establish service connection for a claimed disability, 
explained that in order to receive an increased evaluation 
the disability must be shown to be worse, and explained they 
types of evidence that the Veteran could submit in order to 
substantiate his claims.  In January 2008 the Veteran was 
sent another letter which explained how VA assigns disability 
ratings and effective dates.  The Veteran's claim for a 
higher initial rating for his right wrist carpal tunnel 
syndrome was subsequently readjudicated, most recently in a 
March 2010 rating decision.

The Veteran's claim for a higher initial rating for his 
carpal tunnel syndrome of the right wrist is a downstream 
issue from his claim for entitlement to service connection 
for that disorder.  The RO granted service connection for 
carpal tunnel syndrome of the right wrist and assigned a 
noncompensable rating for that disorder in a November 1999 
rating decision.  The Veteran then filed a notice of 
disagreement alleging, in relevant part, that he should have 
received  a higher rating for this disability.  In these 
types of circumstances, VA is not required to issue a new 
VCAA letter.  See VAOPGCPREC 8-2003.  In this precedential 
opinion, the General Counsel held that although VA is 
required to issue a statement of the case (SOC) if the 
downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does 
not require separate notice of the information and evidence 
necessary to substantiate the newly raised issue.  Id.  In 
this case, the Veteran was sent an SOC that addressed this 
issue in January 2000 and was sent several supplemental 
statements of the case (SSOCs) that also addressed the 
criteria for a higher rating for the Veteran's right wrist 
carpal tunnel syndrome.  The most recent SSOC addressing this 
issue was sent to the Veteran in March 2010.  In March 2010 
the Veteran was granted a 10 percent rating for his carpal 
tunnel syndrome of the right wrist, effective the date of his 
claim.  However, he did not indicate that this rating 
satisfied his appeal. 

In addition to its duties to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary to 
substantiate their claim(s), unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record evidence 
including service treatment records, VA treatment records, 
Tricare treatment records, and a transcript of the Veteran's 
testimony at a May 2000 hearing that was held at the RO.  
Multiple VA examinations were provided in connection with 
this claim.  There is no indication that any additional 
development is needed.

For the reasons set forth above, the Board finds that the 
requirements of the VCAA were met in this case.  

II.  Prior Remand

This case was most recently remanded by the Board in 
September 2009.  The Veteran has a right to VA's substantial 
compliance with the remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 
13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 
1377, 147 (2002) (remand not required under Stegall where 
Board's remand instructions were substantially complied 
with).

In this case, the remand directed that the Veteran be 
afforded a new VA examination of his right wrist.  This 
examination was performed in December 2009.  The examination 
was complete and adequately addressed the level of disability 
caused by the Veteran's carpal tunnel syndrome of the right 
wrist.  Therefore, the requirements of Stegall and Dyment 
were met.

III.  Initial Rating

The Veteran contends that the symptoms of his carpal tunnel 
syndrome of the right wrist are more severe than is 
contemplated by the currently assigned 10 percent rating.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairment 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right wrist and hand were first examined by VA 
in August 1999.  At that time, the Veteran complained of pain 
in the carpal tunnel area.  Examination of the Veteran's 
wrists indicated that the active range of motion in his 
wrists was "completely normal," and he had full grip 
strength.  There was no evidence of any atrophy of the thenar 
or hypothenar areas, no erythema of the wrists or hands, and 
the Tinel's sign was negative in both wrists.  The examiner 
diagnosed carpal tunnel syndrome but concluded that there 
were no focal neuromuscular or functional deficits involving 
the Veteran's wrists or hands.

In May 2000 the Veteran testified at a hearing that was held 
at the RO.  He testified that he was right handed and that he 
wore a wrist splint almost every night.  He also wore the 
splint if his hand hurt.  The Veteran testified he had 
reduced strength in his right hand and had difficulty with 
tasks such as twisting off bottle caps or carrying heavy 
suitcases for long distances.  He no longer typed.  He 
testified that he was not taking any pain medication for his 
carpal tunnel syndrome.

Treatment records from 2000 indicate that the Veteran had 
mild carpal tunnel syndrome of his wrists.  He complained of 
numbness and tingling in his hands.  He was issued bilateral 
wrist splints in September 2000.  In late 2000 the Veteran 
had surgery on his left wrist.  While treatment records 
indicate that surgery to treat the Veteran's right wrist 
carpal tunnel syndrome was contemplated, he did not actually 
have that surgery.  

The Veteran's right wrist and hand were reexamined in March 
2001.  At that time the Veteran reported that at times the 
entire palmar surface of his right hand went numb from his 
wrist to his fingers.  He told the examiner that he had 
difficulty gripping anything tightly for a long period of 
time and had difficulty putting pressure on his right hand.  
The Veteran had 0 to 65 degrees of palmar flexion, 0 to 70 
degrees of dorsiflexion, ulnar deviation of 0 to 40 degrees, 
and radial deviation of 0 to 20 degrees.  He had full motor 
grip strength.  He had a negative Tinel's sign, negative 
Phalen's sign, and negative nerve compression test.  The 
examiner diagnosed carpal tunnel syndrome.

Treatment records for the period from 2001 through 2003 do 
not show any significant complaints or interventions related 
to the Veteran's carpal tunnel syndrome of the right wrist 
although there were complaints of continued symptoms in the 
left wrist.  Sensory nerve testing that was performed in 
March 2003 was suggestive of an early peripheral sensory 
motor neuropathy of the right wrist/hand.  A very mild 
superimposed carpal tunnel syndrome involving the sensory 
nerve fibers only could not be ruled out.  

In May 2004 Veteran reported numbness in his fingers, hand 
paresthesias, and difficulty picking up objects but no 
weakness.  Electrodiagnostic testing showed no evidence of 
carpal tunnel syndrome of the right wrist.  However, there 
continued to be a very mild right median sensory-motor 
peripheral neuropathy evidenced by mild slowing of conduction 
velocity.  There was also evidence of mild acute denervation 
in the right abductor pollicis brevis muscle that was 
consistent with that finding.

In September 2007 the Court remanded this matter because, 
pursuant to a Joint Motion for Remand (JMR), the parties 
agreed that the May 2004 examination was unclear as to the 
etiology of the right median sensory-motor peripheral 
neuropathy.  As a result, the Veteran was reexamined in 
December 2009.  

At the examination the Veteran reported five finger numbness 
and thumb pain with decreased grip strength.  He wore a night 
brace and did not experience any weakness when he wore the 
brace.  He had wrist pain that progressed to his elbow.  When 
he experienced this pain he had to stop performing activities 
that involve repetitive motions of the wrist.  He reported 
numbness in the palm onto the fingers that was associated 
with repetitive activity such as prolonged gripping of a 
steering wheel for more than 30 minutes.  The Veteran 
reported decreased grip strength with repetitive use or 
overexertion.  He had difficulty with tasks such as yard work 
and reported being unable to type for more than 40 minutes.  
The Veteran reported that he was retired by choice.

On examination the Veteran's right hand and wrist had full 
strength.  He was able to oppose his thumb to all of the 
remaining digits on his hand and was able to bring the 
second, third, fourth, and fifth digits to the transverse 
crease.  He had dorsiflexion and palmar flexion of 0 to 70, 
ulnar deviation of 0 to 45, and radial deviation of 0 to 15.  
The Veteran reported that all movements of his wrist were 
painful.  However, he did not have additional limitation of 
motion after repetitive use testing.  The Veteran did not 
have any atrophy or median nerve compression.  Phalen's, 
reverse Phalen's, and Tinel's signs were all negative.  The 
Veteran did have a questionable cubital tunnel Tinel.  He had 
lateral and dorsal hypersensitivity of the right forearm.  
There were no trophic changes.  The diagnostic impression was 
carpal tunnel syndrome.

The Veteran's carpal tunnel syndrome of the right wrist was 
rated by analogy to 38 C.F.R. § 4.124a, diagnostic code 8515, 
which addresses partial and complete paralysis of the median 
nerve.  A 10 percent evaluation is assigned for mild 
incomplete paralysis of the median nerve on either side.  A 
30 percent evaluation is assigned for moderate incomplete 
paralysis of the median nerve of the dominant hand.  A 50 
percent evaluation is assigned for severe incomplete 
paralysis of that nerve on the dominant hand.  A 70 percent 
rating is assigned for complete paralysis of the median nerve 
of the dominant hand.  Id.

In this case, the evidence does not show incomplete paralysis 
of the Veteran's right median nerve that is more than mild.  
All of the medical records that described the severity of the 
Veteran's right wrist disability described it as mild.  The 
Veteran retained a good range of motion in his wrist and 
retained full grip strength.  His primary symptoms are 
intermittent numbness of the hand and fingers and pain on 
motion, which flares with repetitive motion.  This limits the 
period of time that the Veteran can perform activities that 
involve repetitive motions of the wrist or prolonged 
gripping.  These symptoms most closely approximately mild 
incomplete paralysis of the median nerve of the dominant 
hand.  Application of an alternative diagnostic code would 
not yield a higher rating for these symptoms.  

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).  The 
Veteran's symptoms are contemplated by the rating schedule.  
In any event, the evidence does not indicate that the Veteran 
was ever hospitalized for his right wrist disability and it 
does not affect the Veteran's employment insofar as the 
Veteran is retired.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

An initial rating in excess of 10 percent for carpal tunnel 
syndrome of the right wrist is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


